Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendments and remarks received 11/04/2021. 

Claims 1 – 3, 7, 8, and 13 – 15 are amended.

Claims 1 – 20 are pending. 

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 11/04/2021, with respect to the rejections of amended claims 1 – 4, 6 – 8, and 10, under 35 U.S.C. 102(a)(1), and claims 5, 9, 13 – 18, under 35 U.S.C. 103, have been fully considered but they are not persuasive.  

Specifically, Applicant argues “according to Tanizaki, BIST circuit 46 just performs a test operation on only the memory cell array. Data register 126 does not test the input/output buffer (corresponding to a test register circuit of the present invention). To the contrary, in the presently claimed invention…” The Examiner disagrees. 
Tanizaki discloses: BIST circuit 46 performs a test operation of the memory cells (column 11, lines 15 – 35), and additionally provides a result of the test operation from INPUT/OUTPUT AND BIST WRITE/ DETERMINTION CIRCUIT (figure 2, element 32). The Examiner asserts BIST circuit (figure 2, element 46) is suitable for testing the input/output circuit. The ATE (figure 2, element 22) can use the DETERMINTION RESULT OUTPUT PASS/FAIL and DQ (figure 2, element 24) to determine if an error occurred related to the memory (figure 2, element 30), or the INPUT/OUTPUT BUFFER (figure 2, element 48). The ability to signal an error from the memory output by the BIST (figure 2, element 32) would allow the ATE (figure 2, element 22) to isolate an error from a claimed input/output circuit. Any error detected in the data by the ATE (figure 2, element 22) and not detected by the BIST (figure 2, element 46) would indicate a potential error in the INOUT/OUTPUT BUFFER (figure 2, element 48).
The Examiner asserts Data register 126 does test the input/output buffer. Specifically, Data register 126 is used to provide expected data for a pass/fail 

Regarding claim 6, applicant argues the prior art of record fail to disclose: a selection circuit suitable for selectively outputting the pattern data and the random data to the test register circuit and the memory cell array during the test operation. 
Specifically, applicant argues “Tanizaki [0056] just discloses that "a data register 126 to retain the output of the data a scrambler 124" and "a select circuit selectively applying to the memory cell array test data applied from the test circuit and data applied from the input buffer according to whether it is a test operation and a normal operation. To the contrary, in the presently claimed invention…” The Examiner disagrees. 
The Examiner asserts, one of ordinary skill in the art, at the time of filing, would recognize “pattern data” and “random data” to be types of test operations. Tanizaki discloses a test operation (column 11, lines 15 – 35) which can algorithmically generate data (figure 3) and which can be selected during a test operation. The Examiner asserts the BIST (figure 2, element 46) can generate any arbitrary data which can be selected during the test operation (column 11, lines 15 – 35).

And in light of the arguments above the rejection of the claims is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 – 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanizaki et al., U.S. Patent 6,993,696 (herein Tanizaki).

Regarding claim 1, Tanizaki discloses: A memory device comprising: a memory cell array suitable for storing data (figure 2, element 30); an input/output circuit suitable for inputting and outputting the data stored in the memory cell array (figure 2, element 48); a test register circuit suitable for testing the input/output circuit (figure 3, element 126); and a test control block comprising a replica circuit having a replica configuration of the test register circuit by modeling the test register circuit, and suitable for generating data to test the test register circuit (figure 2, element 46).

Regarding claim 2, Tanizaki discloses: the test control block is suitable for testing the test register circuit by generating pattern data, transmitting the generated pattern data to the test register circuit and the replica circuit, and comparing data fed back from the test register circuit to data fed back from the replica circuit (figure 2, element 32, 54, 76).

Regarding claim 3, Tanizaki discloses: the test control block is suitable for testing the memory cell array by generating pattern data and random data, transmitting the generated pattern data and random data to the memory cell array, and comparing data fed back from the memory cell array to the generated pattern data and random data (figure 2, element 32, 54, 76).

Regarding claim 4, Tanizaki discloses: the test control block comprises a BIST (Built-In Self Test) circuit (figure 2, element 46).

Regarding claim 6, Tanizaki discloses: A memory device comprising: a memory cell array suitable for storing data (figure 2, element 30); an input/output circuit suitable for inputting and outputting the data stored in the memory cell array  (figure 2, element 48); a test register circuit suitable for testing the input/output circuit (figure 3, element 126); a data generation circuit suitable for generating pattern data and random data during a test operation (figure 2, element 46); and a selection circuit suitable for selectively outputting the pattern data and the random data to the test register circuit and the memory cell array during the test operation (figure 2, element 52, 80).

Regarding claim 7, Tanizaki discloses: a replica circuit a replica configuration of the test register circuit by modeling the test register circuit, and suitable for generating operation data based on output data of the data generation circuit (figure 2, element 46).

Regarding claim 8, Tanizaki discloses: a pattern decoding circuit suitable for generating a select signal, an enable signal, and a code value according to the test operation, wherein the pattern decoding circuit is suitable for activating the select signal during a test operation of the test register circuit, and for deactivating the select signal during a test operation of the memory cell array (figure 2, element 46, 44, 64).

Regarding claim 10, Tanizaki discloses: the pattern generation unit comprises: a plurality of registers; a plurality of operation units suitable for performing a corresponding operation on values stored in the plurality of registers and feedback data of the pattern data; and a multiplexer suitable for selecting one of the plurality of operation units based on the code value and outputting an output of the selected operation unit as the pattern data, in response to the enable signal (figure 2, element 46, 52, 80; figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki, in view of Crouch et al., U.S. Patent 5,617,531 (herein Crouch).

Regarding claim 5, Tanizaki teaches the limitations of the parent claim. Tanizaki does not explicitly teach: the test register circuit and the replica circuit comprise an LFSR (Linear Feedback Shift Register) and an MISR (Multiple Input Signature Register).
Crouch teaches: a Linear Feedback Shift Register and a Multiple Input Signature Register (column 16, lines 30 – 50).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Tanizaki: a memory cell array suitable for storing data, and a test control block; with the teaching of Crouch: a Linear Feedback Shift Register and a Multiple Input Signature Register for the purpose of implementing well-known data manipulation structures (column 16, lines 30 – 50). 
Testing memory devices are well-known in the art (abstract). LFSRs and MISRs are well-known design choice in the art to generate data and verify results (column 16, lines 30 – 50). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 9, Tanizaki teaches the limitations of the parent claim. Tanizaki additionally teaches: a pattern generation unit suitable for generating the pattern data based on the code value when the enable signal is activated (figure 2, element 54). Tanizaki does not explicitly teach: the data generation circuit comprises: an LFSR (Linear Feedback Shift Register) suitable for generating the random data based on the code value.
.

Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki, in view of Best et al., U.S. Publication 2012/0182776 (herein Best).

Regarding claim 13, Tanizaki discloses: a base die (figure 2, element 30); wherein the base die comprises: an interface circuit suitable for transmitting and receiving signals to and from a controller (figure 2, element 22); a test register circuit suitable for testing the interface circuit (figure 3, element 126); and a test control block comprising a replica circuit a replica configuration of the test register circuit by modeling the test register circuit, and suitable for generating pattern data and random data to selectively test the test register circuit and the core die during a test operation (figure 2, element 46, 52, 80). Tanizaki does not explicitly teach: A stacked memory device comprising: a core die stacked on the base die. 
Best teaches: A stacked memory device (claim 7) comprising: a core die stacked on the base die (claim 7).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Tanizaki: a base die; wherein the base die comprises: an interface circuit suitable for transmitting and receiving signals to and from a controller; with the teaching of Best: a core die stacked on the 

Regarding claim 14, Tanizaki and Best teach the limitations of the parent claim. Tanizaki additionally teaches: the test control block is suitable for testing the test register circuit by transmitting the pattern data to the test register circuit and the replica circuit and comparing data fed back from the test register circuit to data fed back from the replica circuit (figure 2, element 54, 76, 78, 80). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 15, Tanizaki and Best teach the limitations of the parent claim. Tanizaki additionally teaches: the test control block is suitable for testing the die by transmitting the pattern data and the random data to the die and comparing data fed back from the core die to the pattern data and the random data (figure 2, element 54, 76, 78, 80). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 16, Tanizaki and Best teach the limitations of the parent claim.  Tanizaki additionally teaches: a pattern decoding circuit suitable for generating a select signal, an enable signal, and a code value according to the test operation (figure 2, element 52); a data generation circuit suitable for generating the pattern data and the 

Regarding claim 17, Tanizaki and Best teach the limitations of the parent claim. Tanizaki additionally teaches: the pattern decoding circuit is suitable for activating the select signal during a test operation of the test register circuit, and for deactivating the select signal during a test operation of the die (figure 2, element 52, 44). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki and Best, in view of Couch.

Regarding claim 18, Tanizaki and Best teach the limitations of the parent claim. Tanizaki additionally teaches: the data generation circuit comprises: a pattern generation unit suitable for generating the pattern data based on the code value when the enable signal is activated (figure 2, element 54). Tanizaki does not explicitly teach: LFSR (Linear Feedback Shift Register) suitable for generating the random data based on the code value.
Crouch teaches: the data generation circuit comprises: an LFSR (Linear Feedback Shift Register) suitable for generating the random data based on the code .

Allowable Subject Matter
Claims 11, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Noguchi; Koki	US 6353905 B1 (Boundary Scan)
a test register circuit suitable for testing the input/output circuit;

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111